DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The 35 USC 112 issues are overcome by the amendment.

2.  The claim objections are overcome by the amendment.

3.  The applicant states in their remarks that they took the allowable material and that the application is in condition for allowance BUT they did NOT take the intervening claims – thusly a new office action can be sent and made FINAL since the claims do not incorporate all the allowable subject matter.

4.  The examiner contacted the applicant’s attorney who stated that they would investigate with the applicant – it has been over a week now and the examiner believes it would be expeditious to send out the FINAL and allow the applicant to consider a path forward.    Thank you.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi et al. and further in view of Lapiotis US 20130194108.
As per claim 1, Brahmi et al. WO 2015/032436 teaches a resource allocation method (See Title) executed in a first road side unit (RSU) (Abstract teaches a roadside node/unit/BTS (Fig. 1, #200/#210) that “assigned to the cluster a set of resources for V2V communication”.  Figure 13 also shows a process for resource assignment in a cluster and figures 13/14 show a V2V clusterhead which receives resource assignment for the cluster), comprising: 
receiving a resource scheduling request by the first road side unit (first RSU), sent from a first vehicle-to-everything (V2X) communication group (Figure 4 shows a Channel Appointment Request #401, which reads on a resource scheduling request, as does Assigning Resources #409 and Figure 7, #701 thru #707), which comprises vehicles in a same driving direction (Figure 1 shows the vehicles driving in the same driving direction.  Also see figure 2 which shows similar to two different groups, each driving in a direction.   Figure 8 shows a HEADING parameter which reads on “driving direction”); and 
allocating communication resources for the first V2X communication group (Abstract teaches “the network node sends resource assignment over the cellular network to the V2V communication device 100-CH.  The resource3 assignment indicates the assigned resources”.  See also figure 4 which shows Channel Appointment #402 and Assigning Resources #409).  
	FURTHER NOTE (from Written Opinion):  Brahmi “..discloses cluster-based resource allocation for vehicle-to-vehicle communication (see description, page 2, lines 6-20, page 9, line 11 to page 10, line 5, page 15, line 7 to page 16, line 20, page 18, lines 20-33, claims 1 and 5, and figure 6), and specifically discloses the following contents: a vehicle-to-vehicle (V2V) communication device and at least another one V2V communication device constitute a cluster; the V2V communication device determines a cluster description specifying the cluster, the description comprising the heading direction of the cluster; the device sends the cluster description to a network node by means of a cellular network; figure 6 comprises V2V-CD 100-1, V2V-CD 100-2, V2V-CD 100-3, and a network node (equivalent to the first vehicle-to-X (V2X) communication group); within the cluster, V2V-CD 100-1 (equivalent to the first vehicle) is assigned as the CH of the cluster; at step 607, the V2V-CD 100-1 sends a resource request frame to the network node for requesting for the resources for the cluster (equivalent to the resource scheduling request); the network node sends a resource assignment to the V2V communication device, the resource assignment indicating a set of resources assigned to the cluster for V2V communication” (as per previous passages).
	But is silent on
wherein in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; and in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion.
	Essentially, the limitations above put forth modifying the allocated bandwidth/resources according to traffic density.
At least Lapiotis US 2013/0194108 teaches the ability to allocate/re-allocate resources to the vehicles as based on a traffic density (See below).  Figure 9 shows the process/method where number of vehicles and connections is/are established (density/allocation) and then comparing with a MAX/threshold whereby if too many, some are reallocated (ie/ can be dropped/handed off) OR their connections can be maintained/etc..   Figure 11 teaches a similar concept.
	[0081] At step 945, each intersection 35 is evaluated for load balancing. The load balancing at the central controller 300 is based upon traffic patterns and traffic density at a given time. Using data regarding the vehicle density at each intersection, the available resources is allocated among the intersections 35. The number of vehicles having an active connection can be optimized to ensure end-to-end latency and scalability. Additionally, the loading balance can be achieve by reallocating simultaneous allowable connects to different intersections, e.g., changing a maximum number of simultaneous connections for each intersection. For example, if there are two intersections (I1 and I2) and there are 10 vehicles in near I1 and I5 vehicles near I2, the central controller can determine that only 10 of the vehicles near I2 can have a simultaneous connection. Additionally, if the same two intersections initially allow 10 simultaneous connections each, the number of simultaneous connection can be changed to allow 15 for I1 and 5 for I2. Load balancing and the maximum simultaneous connection are used to insure a short end-to-end latency for vehicle collision avoidance. This is due to the high speed in which vehicles' travel. To support vehicle safety applications, a vehicle 1 typically needs to send messages including driving speed, driving direction, and current location using the in-vehicle communications device 200 to the central controller 300. The central controller 300 also needs to send messages to in-vehicle communications devices 200. The end-to-end latency normally should very small (for an indicative example, less than 100 ms) to support collision avoidance. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brahimi, such that wherein in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; and in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion, to provide the ability to modify resource allocations to the vehicles depending upon the current traffic densities (which optimizes communications throughput).


	As per claim 8, Brahmi et al. WO 2015/032436 teaches a road side unit comprising at least one processor and a storage device for storing a plurality of instructions (Abstract teaches a roadside node/unit/BTS (Fig. 1, #200/#210) that “assigned to the cluster a set of resources for V2V communication” and Figure 16 shows the roadside BTS/network node having a Processor #250 and Memory storing instructions to perform the method described, #260 - #290).  Figure 13 also shows a process for resource assignment in a cluster and figures 13/14 show a V2V clusterhead which receives resource assignment for the cluster), comprising: 
receiving a resource scheduling request by a first road side unit (first RSU), sent from a first vehicle-to-everything (V2X) communication group (Figure 4 shows a Channel Appointment Request #401, which reads on a resource scheduling request, as does Assigning Resources #409 and Figure 7, #701 thru #707), which comprises vehicles in a same driving direction (Figure 1 shows the vehicles driving in the same driving direction.  Also see figure 2 which shows similar to two different groups, each driving in a direction.   Figure 8 shows a HEADING parameter which reads on “driving direction”); and 
allocate communication resources for the first V2X communication group (Abstract teaches “the network node sends resource assignment over the cellular network to the V2V communication device 100-CH.  The resource3 assignment indicates the assigned resources”.  See also figure 4 which shows Channel Appointment #402 and Assigning Resources #409).  
FURTHER NOTE (from Written Opinion):  Brahmi “..discloses cluster-based resource allocation for vehicle-to-vehicle communication (see description, page 2, lines 6-20, page 9, line 11 to page 10, line 5, page 15, line 7 to page 16, line 20, page 18, lines 20-33, claims 1 and 5, and figure 6), and specifically discloses the following contents: a vehicle-to-vehicle (V2V) communication device and at least another one V2V communication device constitute a cluster; the V2V communication device determines a cluster description specifying the cluster, the description comprising the heading direction of the cluster; the device sends the cluster description to a network node by means of a cellular network; figure 6 comprises V2V-CD 100-1, V2V-CD 100-2, V2V-CD 100-3, and a network node (equivalent to the first vehicle-to-X (V2X) communication group); within the cluster, V2V-CD 100-1 (equivalent to the first vehicle) is assigned as the CH of the cluster; at step 607, the V2V-CD 100-1 sends a resource request frame to the network node for requesting for the resources for the cluster (equivalent to the resource scheduling request); the network node sends a resource assignment to the V2V communication device, the resource assignment indicating a set of resources assigned to the cluster for V2V communication” (as per previous passages).
	But is silent on
wherein in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; and in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion.
	Essentially, the limitations above put forth modifying the allocated bandwidth/resources according to traffic density.
At least Lapiotis US 2013/0194108 teaches the ability to allocate/re-allocate resources to the vehicles as based on a traffic density (See below).  Figure 9 shows the process/method where number of vehicles and connections is/are established (density/allocation) and then comparing with a MAX/threshold whereby if too many, some are reallocated (ie/ can be dropped/handed off) OR their connections can be maintained/etc..   Figure 11 teaches a similar concept.
	[0081] At step 945, each intersection 35 is evaluated for load balancing. The load balancing at the central controller 300 is based upon traffic patterns and traffic density at a given time. Using data regarding the vehicle density at each intersection, the available resources is allocated among the intersections 35. The number of vehicles having an active connection can be optimized to ensure end-to-end latency and scalability. Additionally, the loading balance can be achieve by reallocating simultaneous allowable connects to different intersections, e.g., changing a maximum number of simultaneous connections for each intersection. For example, if there are two intersections (I1 and I2) and there are 10 vehicles in near I1 and I5 vehicles near I2, the central controller can determine that only 10 of the vehicles near I2 can have a simultaneous connection. Additionally, if the same two intersections initially allow 10 simultaneous connections each, the number of simultaneous connection can be changed to allow 15 for I1 and 5 for I2. Load balancing and the maximum simultaneous connection are used to insure a short end-to-end latency for vehicle collision avoidance. This is due to the high speed in which vehicles' travel. To support vehicle safety applications, a vehicle 1 typically needs to send messages including driving speed, driving direction, and current location using the in-vehicle communications device 200 to the central controller 300. The central controller 300 also needs to send messages to in-vehicle communications devices 200. The end-to-end latency normally should very small (for an indicative example, less than 100 ms) to support collision avoidance. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brahimi, such that wherein in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; and in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion, to provide the ability to modify resource allocations to the vehicles depending upon the current traffic densities (which optimizes communications throughput).



As per claim 15, Brahmi et al. WO 2015/032436 teaches a non-transitory storage medium having stored thereon instructions that, when executed by a processor of a first road side unit (Abstract teaches a roadside node/unit/BTS (Fig. 1, #200/#210) that “assigned to the cluster a set of resources for V2V communication” and Figure 16 shows the roadside BTS/network node having a Processor #250 and Memory storing instructions to perform the method described, #260 - #290).  Figure 13 also shows a process for resource assignment in a cluster and figures 13/14 show a V2V clusterhead which receives resource assignment for the cluster), causes the firt RSU to perform a resource allocation method, the method comprising: 
receiving a resource scheduling request by the first road side unit (first RSU), sent from a first vehicle-to-everything (V2X) communication group (Figure 4 shows a Channel Appointment Request #401, which reads on a resource scheduling request, as does Assigning Resources #409 and Figure 7, #701 thru #707), which comprises vehicles in a same driving direction (Figure 1 shows the vehicles driving in the same driving direction.  Also see figure 2 which shows similar to two different groups, each driving in a direction.   Figure 8 shows a HEADING parameter which reads on “driving direction”); and 
allocating communication resources for the first V2X communication group (Abstract teaches “the network node sends resource assignment over the cellular network to the V2V communication device 100-CH.  The resource3 assignment indicates the assigned resources”.  See also figure 4 which shows Channel Appointment #402 and Assigning Resources #409).  
FURTHER NOTE (from Written Opinion):  Brahmi “..discloses cluster-based resource allocation for vehicle-to-vehicle communication (see description, page 2, lines 6-20, page 9, line 11 to page 10, line 5, page 15, line 7 to page 16, line 20, page 18, lines 20-33, claims 1 and 5, and figure 6), and specifically discloses the following contents: a vehicle-to-vehicle (V2V) communication device and at least another one V2V communication device constitute a cluster; the V2V communication device determines a cluster description specifying the cluster, the description comprising the heading direction of the cluster; the device sends the cluster description to a network node by means of a cellular network; figure 6 comprises V2V-CD 100-1, V2V-CD 100-2, V2V-CD 100-3, and a network node (equivalent to the first vehicle-to-X (V2X) communication group); within the cluster, V2V-CD 100-1 (equivalent to the first vehicle) is assigned as the CH of the cluster; at step 607, the V2V-CD 100-1 sends a resource request frame to the network node for requesting for the resources for the cluster (equivalent to the resource scheduling request); the network node sends a resource assignment to the V2V communication device, the resource assignment indicating a set of resources assigned to the cluster for V2V communication” (as per previous passages).
	But is silent on
wherein in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; and in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion.
	Essentially, the limitations above put forth modifying the allocated bandwidth/resources according to traffic density.
At least Lapiotis US 2013/0194108 teaches the ability to allocate/re-allocate resources to the vehicles as based on a traffic density (See below).  Figure 9 shows the process/method where number of vehicles and connections is/are established (density/allocation) and then comparing with a MAX/threshold whereby if too many, some are reallocated (ie/ can be dropped/handed off) OR their connections can be maintained/etc..   Figure 11 teaches a similar concept.
	[0081] At step 945, each intersection 35 is evaluated for load balancing. The load balancing at the central controller 300 is based upon traffic patterns and traffic density at a given time. Using data regarding the vehicle density at each intersection, the available resources is allocated among the intersections 35. The number of vehicles having an active connection can be optimized to ensure end-to-end latency and scalability. Additionally, the loading balance can be achieve by reallocating simultaneous allowable connects to different intersections, e.g., changing a maximum number of simultaneous connections for each intersection. For example, if there are two intersections (I1 and I2) and there are 10 vehicles in near I1 and I5 vehicles near I2, the central controller can determine that only 10 of the vehicles near I2 can have a simultaneous connection. Additionally, if the same two intersections initially allow 10 simultaneous connections each, the number of simultaneous connection can be changed to allow 15 for I1 and 5 for I2. Load balancing and the maximum simultaneous connection are used to insure a short end-to-end latency for vehicle collision avoidance. This is due to the high speed in which vehicles' travel. To support vehicle safety applications, a vehicle 1 typically needs to send messages including driving speed, driving direction, and current location using the in-vehicle communications device 200 to the central controller 300. The central controller 300 also needs to send messages to in-vehicle communications devices 200. The end-to-end latency normally should very small (for an indicative example, less than 100 ms) to support collision avoidance. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Brahimi, such that wherein in response that the first V2X communication group comprises the vehicles and the network-side infrastructures, obtaining a traffic density of the driving road section of the first V2X communication group, and comparing the obtained traffic density with a preset density threshold by the first RSU; in response that the obtained traffic density is less than the preset density threshold, allocating resource for the vehicles in the first V2X communication groups according to the resource scheduling request of the first V2X communication group, and allowing the vehicles to keep the allocated resources at the driving road section, informing a second RSU of the resource occupancy information of the first V2X communication group; and in response that the obtained traffic density is more than the preset density threshold, every time that the vehicle in the first V2X communication group initiates a resource scheduling request, allocating the resource for the vehicles in the first V2X communication group according to an allocation principle based on a polling or equal proportion, to provide the ability to modify resource allocations to the vehicles depending upon the current traffic densities (which optimizes communications throughput).








Allowable Subject Matter
Claims 2-5, 7, 9-12, 14, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed concepts not found in at least the prior art of record, either alone or in combination:


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414